      Case 1:18-cv-04476-LJL-SLC Document 178 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                                Plaintiffs,
                                                            CIVIL ACTION NO.: 18 Civ. 4476 (LJL) (SLC)
         against
                                                                              ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the discovery conference held today, September 21, 2020, the Court orders

as follows:

         1. By Monday, September 28, 2020, the parties shall file, for consideration by the

              Honorable Lewis J. Liman, a joint stipulation regarding the amended schedule for the

              remainder of class-certification discovery, briefing of Plaintiffs’ motion for class

              certification, and Plaintiffs’ withdrawal without prejudice of their Motion for

              Sanctions (ECF No. 164). To the extent the parties do not agree on individual

              deadlines, they set put forth their respective positions for Judge Liman’s

              determination.

         2. Plaintiffs may file a Letter-Motion regarding the alleged unproduced transactional

              employment data, to which Defendants may respond following the deadlines set forth

              in Magistrate Judge Cave’s Individual Practices.


Dated:             New York, New York
                   September 21, 2020                            SO ORDERED
